DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        		     Status of Claims

Claims 1-20 are pending. Claims 1, 10, and 17 have been amended. No new claims have been added. No claims have been deleted. Claims 1, 10, and 17 are independent.  This Office action is in response to the “Applicant’s Arguments” received on 11/03/2021.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With respect to the claims:
Claim 1 has been amended as follows: 
-Line 13, after “a second unit vector”, delete – “base” – and add – “based” --;
-Line 15, after “the second unit vector”, add – “,” --;
-Line 15, after “applied”, delete –“to the second unit vector” --;
Claim 10 has been amended as follows:
-Line 19, after “the second unit vector”, add – “,” --;
-Line 24, after “estimate”, delete – “a”--;
Claim 17 has been amended as follows:
-Line 14, after “calculating”, add – “the second unit vector,” --;


Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Karl Gross on 11/08/2021.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 10, and 17 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “calculating, by the one or more processors, a first unit vector of a lever arm from the rotation axis to the first GNSS antenna, calculating a second unit vector base on and orthogonal to the one or more measurements related to the velocity of the first GNSS antenna, wherein while calculating the second unit vector a direction of orthogonality is applied to the second unit vector and is based on determining a direction of a yaw rate that in turn is determined based on one or more of a velocity of a second GNSS antenna coupled to the body of the machine and a yaw rate measurement obtained by an inertial measurement unit coupled to the body of the machine”. 
The closest prior art of reference is Gorcke. (US 2019/00094388). Gorcke discloses methods, apparatuses and computer programs for estimating, or at least for generating information usable to estimate, the heading of at least one axis of interest of a rigid body that is equipped with an antenna of a navigation satellite system (NSS) receiver, and with sensor equipment comprising sensors such as a gyroscope, an angle sensor, and accelerometers. However Gorcke does not specifically state a system for "calculating, by the one or more processors, a first unit vector of a lever arm from the rotation axis to the first GNSS antenna, calculating a second unit vector base on and orthogonal to the one or more measurements related to the velocity of the first GNSS antenna, wherein while calculating the second unit vector a direction of orthogonality is applied to the second unit vector and is based on determining a direction of a yaw rate that in turn is determined based on one or more of a velocity of a second GNSS antenna coupled to the body of the machine and a yaw rate measurement obtained by an inertial measurement unit coupled to the body of the machine”.
This reference fails to anticipate or teach “calculating, by the one or more processors, a first unit vector of a lever arm from the rotation axis to the first GNSS antenna, calculating a second unit vector base on and orthogonal to the one or more measurements related to the velocity of the first GNSS antenna, wherein while calculating the second unit vector a direction of orthogonality is applied to the second unit vector and is based on determining a direction of a yaw rate that in turn is determined based on one or more of a velocity of a second GNSS antenna coupled to the body of the machine and a yaw rate measurement obtained by an inertial measurement unit coupled to the body of the machine", in combination with the other claimed limitations. Therefore, Claims 1, 10, and 17 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669